

117 HRES 704 IH: Recognizing the importance of the National Park Service in preserving the legacy of LGBTQ+ people and honoring their contributions to American history through the preservation of historic places and landmarks.
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 704IN THE HOUSE OF REPRESENTATIVESOctober 5, 2021Mr. Soto submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONRecognizing the importance of the National Park Service in preserving the legacy of LGBTQ+ people and honoring their contributions to American history through the preservation of historic places and landmarks.Whereas attitudes toward sexuality have changed throughout history and will continue to change;Whereas the term LGBTQ+ is understood to mean lesbian, gay, bisexual, transgender, questioning/queer, and other identities;Whereas LGBTQ+ people are found in every State of the Union;Whereas society may never know the true number of LGBTQ+ Americans;Whereas diverse sexualities and gender expressions existed in Indigenous cultures, prior to the creation of the American colonies;Whereas LGBTQ+ people in the United States have diverse racial, ethnic, cultural, and religious backgrounds;Whereas many influential Americans have contributed to the rich history of the United States, but have had their LGBTQ+ identity erased or unacknowledged, including—(1)Lieutenant Gotthold Frederick Enslin, a member of the Continental Army under George Washington;(2)Charley Parkhurst, legendary stagecoach driver and important figure of transgender history;(3)Langston Hughes, poet and leader of the Harlem Renaissance;(4)Edna Thomas, an influential Black actress of the Harlem Renaissance;(5)James Baldwin, novelist and playwright;(6)Eleanor Roosevelt, First Lady of the United States and United Nations spokeswoman;(7)Christine Jorgensen, World War II veteran and actress; and(8)Pauli Murray, American civil rights activist, women’s rights activist, lawyer, Episcopal priest, and author;Whereas the many influential LGBTQ+ Americans in the history of the United States also include—(1)Frank Kameny, veteran and activist;(2)Bayard Rustin, civil rights leader and advisor to Martin Luther King, Jr.;(3)Sally Ride, astronaut and first American woman in space;(4)Alfred Kinsey, biologist;(5)Harvey Milk, politician and first openly gay elected official in California;(6)Marsha P. Johnson and Sylvia Rivera, self-proclaimed drag performers and community activists;(7)Larry Kramer, author and cofounder of ACT UP;(8)Elaine Noble, the first openly LGBTQ+ elected State official;(9)Cleeve Jones, activist, author, and founder of the NAMES Project AIDS Memorial Quilt;(10)Gilbert Baker, creator of the pride flag;(11)We’wha, cultural ambassador for Native Americans and most famous lhamana on record;(12)Alan Hart, a revolutionary tuberculosis researcher; and(13)Audre Lorde, writer, feminist, womanist, librarian, and civil rights activist;Whereas this resolution is by no means a comprehensive documentation of all the achievements and contributions of LGBTQ+ people to American history;Whereas LGBTQ+ people in the United States, and all over the world, face obstacles in the struggle for equality;Whereas Executive Order 10450, the 1953 Immigration Act, the Employment of Homosexuals and Other Sex Perverts in Government congressional report, sodomy laws, and the Defense of Marriage Act have contributed to the forced erasure and discrimination of LGBTQ+ Americans;Whereas organized LGBTQ+ activist groups have advanced civil rights, including—(1)the Society for Human Rights;(2)the Mattachine Society;(3)the Daughters of Bilitis;(4)the Gay Liberation Front;(5)the Street Transvestite Action Revolutionaries;(6)the Gay American Indians; and(7)the Gay Asian Pacific Alliance;Whereas the determination and resilience of the LGBTQ+ community in the fight for equality has advanced civil rights protections for all Americans, such as—(1)One Inc. v. Olesen (1958), which expanded free speech protections;(2)Lawrence v. Texas (2003), which eliminated sodomy laws;(3)Obergefell v. Hodges (2015), which guarantees same-sex couples the right to marriage; and(4)Bostock v. Clayton County (2020), which expanded title VII of the Civil Rights Act of 1964;Whereas LGBTQ+ Americans have been involved in revolutionary moments in time, including—(1)the Stonewall Riots;(2)the Annual Reminder Day pickets;(3)the first Pride Parade;(4)the Biltmore Invasion;(5)the 1978 Gay Freedom Day Parade in San Francisco, where the first pride flag was flown;(6)the National March on Washington for Gay and Lesbian Rights; and(7)the ACT UP Protest;Whereas various places were essential to the existence and continued livelihood of the LGBTQ+ community, such as—(1)the STAR House, which provided housing to homeless LGBTQ+ youth in the 1970s to 1980s;(2)the first Pride Parade Route, which started at Washington Place in New York City in 1970;(3)the Henry Gerber House, which was the meeting spot for the Society for Human Rights; and(4)Castro Camera, Harvey Milk’s photography store, which also served as his campaign headquarters;Whereas the places mentioned are historic and worthy of preserving for the benefit of all;Whereas preserving and maintaining historic sites is crucial in telling the stories of the past and allowing citizens of the United States to understand and embrace their heritage;Whereas preserving LGBTQ+ historic sites contribute to the cultural well-being of the United States as they are physical reminders of America’s commitment to tolerance, acceptance, and equality;Whereas LGBTQ+ Americans have contributed to every aspect of United States society, including the fine arts, education, business, literature, journalism, sports, fashion, politics, government, the military, music, science, medicine, engineering, technology, and other fields in the United States;Whereas only 10 LGBTQ+ historic places are registered with the National Park Service;Whereas LGBTQ+ people share the hopes and aspirations of the people of the United States for peace and prosperity throughout the Western Hemisphere and the rest of the world; andWhereas October is recognized as LGBTQ+ History Month: Now, therefore, be itThat the House of Representatives—(1)recognizes the contributions of LGBTQ+ people as a significant part of the history, progress, and heritage of the United States;(2)believes that LGBTQ+ history should be preserved by the National Park Service;(3)encourages the National Park Service to honor the contributions of LGBTQ+ Americans through direct action, including but not limited to—(A)increasing the number of LGBTQ+ sites listed in the National Register of Historic Places;(B)awarding preservation grants from the Historic Preservation Fund to LGBTQ+ historical sites; and(C)conducting and sponsoring research in preservation of historic LGBTQ+ sites; and(4)affirms its commitment to celebrating the legacy of LGBTQ+ people.